 SHEAR'S PHARMACY, INC.451any labor organization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from anyor all such activities except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act, as amended.WE WILL upon request, bargain collectively with Local 868, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,Ind., as the exclusive representative of all employees in the unit herein foundto be appropriate, consisting ofAll new and used car salesmen at the Employer's Manhasset, NewYork, establishment, excluding all other employees, office clerical em-ployees, service salesmen, parts and accessories salesmen, guards, watch-men, and supervisors as defined in the Act.WE WILL NOT discourage membership in Local 868, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, Ind.,or any other labor organization by discharging any employee or otherwisediscriminating in regard to hire or tenure of employment or any term or con-dition of employment.WE WILL offer to Ralph Glotzer immediate and full reinstatement to hisformer or substantially equivalent position, and make him whole for any loss ofpay and commissions he may have suffered by reason of our discrimination.MANHASSET MOTORS, INC.,Employer.Dated -------------------By ----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 745Fifth Avenue, New York 22, New York; Telephone Number Plaza 1-5500, if theyhave any question concerning this notice or compliance with its provisions.Shear's Pharmacy,Inc.andFrances BudnickandRetail DrugEmployees'Union Local 1199, Retail, Wholesale and Depart-ment Store Union,AFL-CIO,Party to the ContractRetail Drug Employees'Union, Local 1199,Retail,Wholesaleand Department Store Union,AFL-CIOandFrances BudnickandShear's Pharmacy,Inc., Party to the Contract.Cases Nos.2-CA-6363 and 2-CB-94412.May 31, 1962SUPPLEMENTAL DECISION AND ORDEROn August 31, 1960, the National Labor Relations Board issued aDecision and Order in the above-entitled proceeding,' finding thatthe Respondent, Shear's Pharmacy, Inc., violated Section 8(a) (3),(2), and (1) of the Act and that the Respondent, Local 1199, violatedSection 8(b) (2) and (1) (A) of the Act, and ordering the Respond-ents to cease and desist from such unfair labor practices and to takecertain affirmative action, as set forth therein.Thereafter, the Boardpetitioned the United States Court of Appeals for enforcement ofitsOrder.On May 18, 1961, the Board filed in that court a motion112S NLRB 1417.137 NLRB No. 44. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequesting leave to withdraw its petition for enforcement in order to,permit the Board to consider the effect, if any, of the decisions of theUnited States Supreme Court inLocal 357, Teamsters 2andLocal 60,Carpenters,'upon the propriety of the Board's findings and Orderherein.No opposition having been filed thereto, on June 5, 1961,the court granted the motion for leave to withdraw the motion for en-forcement of the Board's Order, without prejudice.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Leedom, and Fanning].Upon reconsideration, we hereby adopt the Intermediate Reportin this proceeding insofar as it is not inconsistent with this Supple-mental Decision and Order.1.In the original Decision herein, the Board, in agreement withthe Trial Examiner, found that Shear's by refusing to reinstate Mrs.Frances Budnick, violated 8(a) (B), (2), and (1) and that Local1199, in causing such refusal, violated Section 8(b) (2) and (1) (A)of the Act.Relying on Local 1199's statement to Shear's that Mrs.Budnick should not be reinstated because she was no longer a mem-ber of the "store union," 4 the Board concluded that, for reasons notexplained in the record, Mrs. Budnick was not considered by Local1199 to be a member in good standing and that she was refused rein-statement because she was in disfavor with Local 1199 for reasonsother than her failure to tender periodic membership dues.TheBoard further found that, even if Local 1199's refusal to clear Mrs.Budnick was not discriminatorily motivated, the Respondents vio-lated the Act for the following reasons : Relying onPacific Inter-mountain Express Company,5the Board found that Shear's, by vest-ing in Local 1199 unrestricted control to decide whether FrancesBudnick should be reinstated, violated 8(a) (3), (2), and (1) andthat, by implementing such delegation, thereby preventing the rein-statement of Frances Budnick, Local 1199 violated 8(b) (2) and (1)(A) of the Act.On reconsideration, we reaffirm our earlier findings that the Re-spondents Shear's and Local 1199, respectively, acted unlawfully inrefusing to reinstate Mrs. Budnick and in causing the refusal to re-instate her.However, we make such finding solely on the basis ofthe first ground stated in the earlier Decision, namely that Mrs. Bud-2Local357,International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers ofAmerica (Los Angeles-SeattleMotorExpress)v.N L R B ,365 U.S. 667.Local 60,United Brotherhoodof Carpentersand Joiners of America,AFL-CIO, etat.(Mechanical HandlingSystems) v. N.L.R B ,365 U S. 651.4AccordingtoFrances Budnick's union book,she was, at all relevant times, a fullypaid-up member of Local 1199.5 107 NLRB837, enfd as mod , 225 F. 2d 243. Member Fanning did not find it neces-sary, at that time, to rely upon PacificIntermountain Express.(See footnote 5 of theoriginal decision,128 NLRB at p. 1419.) SHEAR'S PHARMACY, INC.453nick was refused reinstatement because she was in disfavor with Local1199 for reasons other than her failure to tender periodic membershipdues.We find unnecessary in these circumstances to reach any furtherbasis for our decision.2.We also find, in accord with the Board's earlier decision, and inagreementwith the Trial Examiner, that the 1957 collective-bargaining agreementbetween Shear's and Local 1199 was unlawfulin that it contained a union-security clause which failed to afford oldemployees a 30-day grace period. In the original decision, the Boardfurther found that the 1957 contract between Shear's and Local 1199was unlawful in that it contained a clause obligating Shear's to hireemployees exclusively through Local 1199, without providing the safe-guards required by the Board's decisioninMountain Pacific.'How--ever, inLocal 357, Teamsters,the Supreme Court held that, wherethere is no specific evidence of discrimination, an exclusive hiring con-tract is not illegalperse by reason of the absence ofMountain Pacificsafeguards.Here, the record establishes that Shear's and Local 1199did not implement the exclusive hiring clause.Thus, Arthur Berk-hoff, Shear's soda fountain manager, testified without contradictionthat he hired employees for the soda fountain through newspaper ad-vertising and not through Local 1199, and that, in doing so, he en-countered no opposition from Local 1199.1Several employeescorroborated Berkhoff by testifying that they had applied for jobs atShear's as a result of newspaper advertisements. In accord with theSupreme Court decision inLocal 357, Teamsters,as the exclusive hir-ing agreement is not invalid on any basis apart from the absence ofMountain Pacificsafeguards, and in the absence of evidence that theexclusive hiring agreement between Shear's and Local 1199 was en-forced in a discriminatory manner, we shall dismiss the complaintinsofar as it alleged that the Respondents maintained in effect andenforced an unlawful hiring agreement.8In its originaldecision,the Board, in view of the finding that theRespondents had maintainedin effect anunlawful hiringagreement,orderedthat theBrown-Oldsreimbursement-of-duesremedy be im-posed.As weare now dismissingthe allegations of the complaint re-lating to the exclusive hiring agreement between Shear's and Local1199, we reverseour earlierdecision and shall not order any reimburse-ment-of-dues remedy.3.The complaintherein alsoalleged that Shear's and Local 1199maintained and enforcedan agreementand understanding requiringShear's employees, as a condition of employment, to pay dues to Local6Mountatn Pacific Chapter of Associated General Contractors,Inc., et al.,119 NLRB 883.7Berkhoff testified that on one occasion he asked Local 1199 to provide an employee, butthat "nothing came of it."sSeeOtis Elevator Company,132NLRB1444;Hood-River-Neill,135 NLRB 43SeeLocal 450, International Union of Operating Engineers(Proton),133 NLRB 1312 454DECISIONS OF NATIONAL LABOR RELATIONS BOARD1199, including dues for the first 30 days of their employment.TheTrial Examiner found that Shear's employees "customarily were re-quired to pay dues for the first 30 days of their employment." TheBoard, in its earlier decision, found it unnecessary to reach this issue,inasmuch as a finding on this issue would not have affected the remedyprescribed.However, as we are not now imposinga Brown-Oldsremedy, we shall consider this allegation of the complaint on themerits.Contrary to the Trial Examiner, we find that Shear's and Local1199 did not maintain in effect an arrangement requiring employees,as a condition of employment, to pay membership dues to Local 1199,for the first 30 days of their employment.We rely on the following :The collective-bargaining agreement in effect between Shear's andLocal 1199 expressly granted new employees hired by Shear's 30 daysin which to join Local 1199.Upon hiring new employees, Berkhoff,Shear's soda fountain manager, explained to them that they had tojoin the union but not until the end of their 30-day probationaryperiod.Similarly, Mrs. Deborah Gordon, Local 1199 shop steward atShear's and Shear's payroll clerk, when asked, advised new employeesof the union-security requirements in the Shear's-Local 1199 contract.Two Shear's employees testified that they had never been told by aLocal 1199 representative that they were required to pay dues forthe first 30 days of their employment and there is no evidence in therecord that any Shear's employee was told by either Shear's or byLocal 1199 that, as a condition of employment, he was required topay dues for the first month of employment. In finding that em-ployees "customarily" paid dues for the first 30 days of employment,the Trial Examiner relied on the testimony of three of Shear's em-ployees,Mrs. Budnick, Mrs. Maniotis, and James Berkhoff, and onthe fact that the union books of these employees indicated that theyhad paid dues for the first month of their employment.However,we are not persuaded by the record that these employees believed thatthey were compelled to pay dues for the first month in order to keeptheir jobs.The record establishes that these employees voluntarilyagreed that Mrs. Gordon, as a convenience to them, should deductmembership dues and initiation fees from their wages.While it isalso true that these employees paid union dues for the first month ofemployment, there is no basis for finding on this record that Mrs.Gordon deducted the first month's dues contrary to their desires.In view of the foregoing, we believe that the General Counsel has notestablished by a preponderance of the credible evidence that the Re-spondents maintained an arrangement requiring employees of Shear'sto pay union membership dues for the first month of their employ-ment.Accordingly, we shall dismiss this allegation of the complaint. SHEAR'S PHARMACY, INC.THE REMEDY455To remedy the Respondents' unlawful refusal to reinstate Mrs. Bud-nick, we shall order the Respondent, Shear's, to offer her reinstatementto her former or substantially equivalent position and we shall orderthe Respondents jointly and severally to make her whole for any lossof pay she may have suffered by reason of their unlawful practices.Having found that the Respondents maintained in effect an unlaw-ful union-security clause which failed to give old employees a 30-daygrace period, we shall order them to cease and desist from giving effectto any such agreement.ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. Respondent, Shear's Pharmacy, Inc., its officers, agents, succes-sors, and assigns, shall :1.Cease and desist from :(a)Encouraging membership in the Respondent Union, or in anyother labor organization of its employees, by refusing to reinstate em-ployees or by discriminating against them in any other manner in re-gard to their hire or tenure of employment or any term or conditionof their employment, except to the extent permitted by Section 8 (a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.(b) Performing, maintaining, or otherwise giving effect to provi-sions of any agreement with the Respondent Union or any other labororganization, which unlawfully conditions the hire of applicants foremployment, or the retention of employees in employment, upon mem-bership in the Respondent Union or any other labor organization, ex-cept to the extent permitted by Section 8 (a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.(c) In any other manner, encouraging membership in the Respond-ent Union or in any other labor organization, or otherwise interferingwith, restraining, or coercing employees in the exercise of rights guar-anteed in Section 7 of the Act, except in the manner permitted bySection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Frances Budnick immediate and full reinstatement toher former or substantially equivalent position, without prejudice tothe seniority or other rights and privileges previously enjoyed by her.(b)Jointly and severally with Respondent Union, make wholeFrances Budnick for any loss she may have suffered as the result of the 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefusal to reinstate her, in themannerset forth in the section of theIntermediate Report entitled "The Remedy."(c)Preserve and, upon request, make available to the Board andits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records, and reports,and all other records necessary to compute the amount of backpay dueunder the terms of this Order.(d)Post at its offices and those places where notices to employeescustomarily are posted, copies of the notices attached hereto marked"Appendix A." 10 Copies of said notice, to be furnished by the Re-gional Director for the Second Region shall, after being duly signed byrepresentatives of the Respondent Company, be posted by it im-mediately upon receipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter in conspicuous places, includingall places where notices customarily are posted.Reasonable stepsshall be taken by Respondent Company to insure that said notices arenot altered, defaced, or covered by any other material.(e)Post at the same places and under the same conditions as setforth in (d) above, and as soon as they are forwarded by the RegionalDirector, copies of the Respondent Union's notice herein markedAppendix B.(f)Mail to the Regional Director for the Second Region signedcopies of the notice attached hereto marked "Appendix A" for postingby Respondent Union at its offices where notices to members and otherpersons using its facilities are customarily posted.Copies of saidnotice, to be furnished by the Regional Director, shall, after beingduly signed by representatives of the Respondent Company, be forth-with returned to the Regional Director for such posting.(g)Notify the Regional Director for the Second Region, in writ-ing, within 10 days from the date of this Supplemental Decision and'Order, as to what steps it has taken to comply herewith.B. Respondent, Retail Drug Employees' Union, Local 1199, Retail,Wholesale and Department Store Union, AFL-CIO,itsofficers,.agents, successors, and assigns, shall :1.Cease and desist from :(a)Causing or attempting to cause Respondent Company, its ofii-or prospective employees of the Respondent Company in regard totheir hire or tenure of employment or any term or condition of theiremployment, except to the extent permitted by Section 8(a) (3) ofthe Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.10 In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." SHEAR'S PHARMACY, INC.457(b)Performing,maintaining or otherwise giving effect to provi-sions of any agreement with the Respondent Company, which un-lawfully conditions the hire of applicants for employment, or theretention of employees in employment,upon membership in the Re-spond Union, except to the extent permitted by Section 8(a) (3) ofthe Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.(c)In any other manner restraining or coercing employees orprospective employees of the Respondent Company in the exerciseof the rights guaranteed in Section 7 of the Act, except to the extentpermitted by Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action, which the Board findswill effectuate the policiesof the Act:(a)Notify Frances Budnick and the Respondent Company im-mediately in writingthat ithas no objection to Frances Budnick'sreinstatement.(b) Jointly and severally with Respondent Company, make wholeFrances Budnick for any loss she may have suffered as the result ofthe refusal to reinstate her, in the manner set forth in the section ofthe Intermediate Report entitled"The Remedy."(c)Post at its offices in conspicuous places, including all placeswhere notices to members are customarily posted, copies of the noticeattached hereto marked"Appendix B." 11Copies of said notice, to befurnished by the Regional Director for the Second Region shall, afterbeing duly signed by Respondent Union's representative, be postedimmediately upon receipt thereof and be maintained by RespondentUnion for 60 consecutive days thereafter.Reasonable steps shall betaken by Respondent Union to insure that said notices are not altered,defaced, or covered by any other material.(d)Post at the same places and under the same conditions as setforth in (c) above, and as soon as they are forwarded by the RegionalDirector, copies of Respondent Company's notice herein marked"Appendix A."(e)Mail to the Regional Director for the Second Region signedcopies of Appendix B for posting by Respondent Company as pro-vided herein.Copies of said notice, to be furnished by the saidRegional Director,shall, afterbeing signedby Respondent Union'srepresentative,be forthwith returned to the Regional Director forsuch posting.(f)Notify the Regional Director for the Second Region, in writ-ing,within 10 days from the date of this Supplemental Decisionand Order, what steps it has taken to comply herewith.11 See footnote10,supra 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDEREDthat the complaint be, and it herebyis, dis-missed insofar as it alleges that the Respondent violated the Act byentering into or maintaining an unlawful hiring arrangement and byrequiring employees as a condition of employment to pay union duesfor the first 30 days of employment.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we notify you that :WE WILL NOT encourage membership in the Retail Drug Em-ployees'Union, Local 1199, Retail,Wholesale and DepartmentStore Union, AFL-CIO, or in any other labor organization ofour employees, by discriminating against them in any term orcondition of their employment, except to the extent permitted bySection 8(a) (3) of the National Labor Relations Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT perform, maintain, or otherwise give effect to pro-visions in any agreement with the Retail Drug Employees' UnionLocal 1199, Wholesale and Department Store Union, AFL-CIO,or any other labor organization, which unlawfully conditions thehire of applicants for employment, or the retention of employeesin employment, upon membership in the above-named labor or-ganization or any other labor organization, except to the extentpermitted by Section 8(a) (3) of the National Labor RelationsAct, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.WE WILL NOT in any other manner encourage membership inthe Retail Drug Employees' Union, Local 1199, Retail, Wholesaleand Department Store Union, AFL-CIO, or in any other labororganization, or otherwise interfere with, restrain or coerce em-ployees in the exercise of their rights guaranteed in Section 7 ofthe National Labor Relations Act, except in a manner permittedby Section 8 (a) (3) of the National Labor Relations Act as modi-fied by the Labor-Management Reporting and Disclosure Actof 1959.WE WILL offer to Frances Budnick immediate and full reinstate-ment to her former or substantially equivalent position, withoutprejudice to the seniority or other rights or privileges previouslyenjoyed by her.WE WILL jointly and severally with the Retail Drug Employees'Union, Local 1199, Retail,Wholesale and Department Store SHEAR'S PHARMACY, INC.459Union, AFL-CIO, make whole Frances Budnick for any loss ofpay she may have sufferedas a resultof the refusal to reinstateher.SHEAR'SPHARMACY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional'Office, 745 Fifth Avenue, New York 22, New York; Telephone NumberPlaza 1-5500, if they have any question concerning this notice or com-pliance with its provisions.APPENDIX BNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National Labor Re-lations Act, as amended, we notify you that:WE WILL NOT cause or attempt to cause Shear's Pharmacy, Inc.,its officers, agents, successors, or assigns, to discriminate againstemployees or prospective employees of Shear's Pharmacy, Inc., inregard to their hire or tenure of employment or any term or con-dition of their employment except to the extent permitted bySection 8(a) (3) of the National Labor Relations Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT perform, maintain or otherwise give effect to pro-visions of any agreement with Shear's Pharmacy, Inc., which un-lawfully conditions the hiring of applicants for employment or theretention of employees in employment upon membership in theRetail Drug Employees' Union, Local 1199, Retail, Wholesale andDepartment Store Union, AFL-CIO, except to the extent per-mitted by Section 8(a) (3) of the National Labor Relations Act,as modified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL NOT in any other manner restrain or coerce employeesor prospective employees of Shear's Pharmacy, Inc., in the exer-cise of their rights guaranteed in Section 7 of the National LaborRelations Act, except to the extent permitted by Section 8(a) (3)of the National Labor Relations Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL notify Frances Budnick and Shear's Pharmacy, Inc.,immediately, in writing, that we have no objection to FrancesBudnick's reinstatement. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL jointly and severally with Shear'sPharmacy, Inc.,make whole Frances Budnick for any loss of pay she may havesuffered as a result of the refusal to reinstate her.RETAIL DRuG EMPLOYEES'UNION, LOCAL1199,RETAIL,WHOLESALE AND DEPART-MENT STORE UNION,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 745 Fifth Avenue, New York 22, New York; Telephone NumberPlaza 1-5500, if they have any question concerning this notice or com-pliance with its provisions.Waukesha Sales & Service,Inc.andLodge 1877,InternationalAssociation of Machinists,AFL-CIO.Case No. 16-CA-1557.May 31, 1962DECISION AND ORDEROn March18, 1962, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding,finding that theRespondent had engaged in certain unfair labor practices,and recom-mending that it cease and desist therefrom and take certain affirmativeaction as set forth in the Intermediate Report attached hereto.TheTrial Examiner also found that the Respondent had not engagedin certain other unfair labor practices and recommended thatthose allegations of the complaint be dismissed.Thereafter the Gen-eralCounsel and the Respondent filed gxceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel[Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report,the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions,and recommendationsof the Trial Examiner,only to the extent consistent herewith.1.We agree with the Trial Examiner,that for the reasons set forthin the Intermediate Report, the Respondent has not engaged in unfair137 NLRB No. 51.